I would find that the evidence offered, when viewed in a light most favorable to appellants, does not create a genuine issue of material fact as to whether appellees knew, or should have known, that the pull down stairway was defective.  All that can be inferred from the affidavit of Dolores Matyok is the fact that Troy was concerned because of Richard's weight.  Nevertheless, one cannot infer that Troy knew or should have known of a hidden defect or peril associated with the staircase from this concern.  As a result, no genuine issue of material fact exists on the question of whether Troy breached any duty owed to Richard.  I would therefore affirm the judgment of the trial court.